520 So.2d 673 (1988)
Howard C. HOPPS, Appellant,
v.
Kip A. SMITH, et al., Appellees.
No. 87-780.
District Court of Appeal of Florida, Fifth District.
February 25, 1988.
Donald E. Christopher of Litchford, Christopher & Milbrath, Orlando, for appellant.
Jack B. Nichols, P.A., Orlando, for appellees.
COBB, Judge.
Based on Dickson v. Dunn, 399 So.2d 447 (Fla. 5th DCA 1981), we reverse the award of attorney's fees to appellees, Kip and Robin R. Smith. The lower court improperly determined that the litigation arose out of a contract for sale and purchase. In actuality, the cause of action asserted in this case was for alleged misrepresentation in the inducement of that contract. A misrepresentation action does *674 not arise out of the contract itself; thus, there is no basis for an award of fees. See also Location 100, Inc. v. Gould S.E.L. Computer Systems, Inc., 517 So.2d 700 (Fla. 4th DCA 1987); Keys Lobster, Inc. v. Ocean Divers, Inc., 468 So.2d 360 (Fla. 3d DCA), review denied, 480 So.2d 1295 (Fla. 1985). Accordingly, the judgment entered below is
REVERSED.
DAUKSCH and ORFINGER, JJ., concur.